DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-9, 11, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sadr (US 20100039228 A1).
Claim 1 Sadr teaches a method, comprising:
determining training information including a plurality of stray training reads and a plurality of valid training reads
([0052] The iterating procedure with multiple read points may include combining the RFID tag information derived from a plurality of iterations to form a probability distribution of the location of the tag, [0062]-[0064] In FIG. 9B, the case in which a tag is on the line segment between the Reader and Exciter 1 is provided. This is the degenerate case wherein 2d1=d1+d2+d3. This indicates that the tag is somewhere on the line segment between the reader and the exciter; exactly where cannot be determined in this case (an additional exciter, as will be described, resolves this instance)(e.g. stray read).…In FIG. 9C, two non-degenerate location predictions due to Exciter 1 and Exciter 2 are shown. Both distances d11 and d12, distances from the reader to each respective exciter, can be determined via a calibration procedure. (e.g. valid read));
determining modified training information based at least in part on modifying the plurality of valid training reads
([0112] To avoid a degenerate solution where after some iterations only one candidate state vector value is present, the resampling step may modified by using a known distribution around the expected location of RFID tags near the exciter.);
generating a model for distinguishing a valid read from a stray read based on the modified training information and an evolutionary algorithm
([0041][0085] The repeated operation produces multiple read points. Utilizing these multiple reads and thus the information or distance estimations of the RFID tag, a probability distribution model is formed (8-8). [0127] genetic programming);
detecting, by a monitoring device, a plurality of tag reads in response to a plurality of interactions between a tag and the monitoring device
([0046] [0056] A radio frequency identification system reader in one embodiment is provided employing an antenna array.
); and
determining, by the monitoring device, a plurality of valid tag reads based on the model and plurality of tag reads
([0052] The iterating procedure with multiple read points may include combining the RFID tag information derived from a plurality of iterations to form a probability distribution of the location of the tag, and applying an algorithm to estimate and mitigate the effects of the multipath in the direction of arrival of the signal from the source to each antenna element.).

Claim 3. Sadr teaches the method of claim 1, wherein the monitoring device comprises a first pedestal including a first plurality of antennae and a second pedestal including a second plurality of antennae, and detecting the plurality of tag reads, comprises: synchronizing  the first plurality of antennae of the first pedestal and the second plurality of antennae of the second pedestal to create a field; and detecting a first tag read of the plurality of tag reads within the field
([0068] Referring now to FIG. 12, the antennas of a multiport exciter are shown configured as a distributed array of phase synchronized readers at read points 20-1, 20-2 and 20-3 and a single exciter 20-5.).
Claim 7. Sadr teaches the method of claim 1, further comprising updating the model based on a measured accuracy of the monitoring device ([0091] Next the measurement update (25-6) process computes likelihoods associated to each particle given the new measurement. The resulting likelihood is the product of the likelihoods that each observation (for instance phasor, or read rate measure) correspond to given the expected phase between eNode to tag and tag to antenna element distances.).

Claim 8. Sadr teaches a system comprising:
a management device ([0046] FIG. 3 illustrates the layout of a distributed exciter/transmitter RFID systems, showing the receive system (3-2),)comprising:
a memory storing instructions thereon; and
 at least one processor coupled to the memory and configured by the instructions to: 
identify training information including a plurality of stray training reads and a plurality of valid training reads
([0052] The iterating procedure with multiple read points may include combining the RFID tag information derived from a plurality of iterations to form a probability distribution of the location of the tag, [0062]-[0064] In FIG. 9B, the case in which a tag is on the line segment between the Reader and Exciter 1 is provided. This is the degenerate case wherein 2d1=d1+d2+d3. This indicates that the tag is somewhere on the line segment between the reader and the exciter; exactly where cannot be determined in this case (an additional exciter, as will be described, resolves this instance)(i.e. stray read).…In FIG. 9C, two non-degenerate location predictions due to Exciter 1 and Exciter 2 are shown. Both distances d11 and d12, distances from the reader to each respective exciter, can be determined via a calibration procedure. (i.e. valid read)); 
determine modified training information based at least in part on modifying the plurality of valid training reads 
([0112] To avoid a degenerate solution where after some iterations only one candidate state vector value is present, the resampling step may modified by using a known distribution around the expected location of RFID tags near the exciter.);
and generate a model for distinguishing a valid read from a stray read based on the modified training information and an evolutionary algorithm, the model to be employed to identify a plurality of valid tag reads captured at a monitoring device
([0041][0085] The repeated operation produces multiple read points. Utilizing these multiple reads and thus the information or distance estimations of the RFID tag, a probability distribution model is formed (8-8). [0127] genetic programming).

Claim 9. Sadr teaches the system of claim 8, wherein the evolutionary algorithm is a genetic algorithm ([0127] genetic programming [0088]).
Claim 11. Sadr teaches the system of claim 8, further comprising the monitoring device including a first pedestal including a first plurality of antennae and a second pedestal including a second plurality of antennae, and wherein the monitoring device is configured to detect, based on interactions with one or more tags, a plurality of tag reads including the plurality of valid tag reads
([0068] Referring now to FIG. 12, the antennas of a multiport exciter are shown configured as a distributed array of phase synchronized readers at read points 20-1, 20-2 and 20-3 and a single exciter 20-5.).

Claim 14. Sadr teaches a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
determining training information including a plurality of stray training reads and a plurality of valid training reads 
([0052] The iterating procedure with multiple read points may include combining the RFID tag information derived from a plurality of iterations to form a probability distribution of the location of the tag, [0062]-[0064] In FIG. 9B, the case in which a tag is on the line segment between the Reader and Exciter 1 is provided. This is the degenerate case wherein 2d1=d1+d2+d3. This indicates that the tag is somewhere on the line segment between the reader and the exciter; exactly where cannot be determined in this case (an additional exciter, as will be described, resolves this instance)(e.g. stray read).…In FIG. 9C, two non-degenerate location predictions due to Exciter 1 and Exciter 2 are shown. Both distances d11 and d12, distances from the reader to each respective exciter, can be determined via a calibration procedure. (e.g. valid read));
determining modified training information based at least in part on modifying the plurality of valid training reads
([0112] To avoid a degenerate solution where after some iterations only one candidate state vector value is present, the resampling step may modified by using a known distribution around the expected location of RFID tags near the exciter.);
generating a model for distinguishing a valid read from a stray read based on the modified training information and an evolutionary algorithm
([0041][0085] The repeated operation produces multiple read points. Utilizing these multiple reads and thus the information or distance estimations of the RFID tag, a probability distribution model is formed (8-8). [0127] genetic programming);
detecting, by a monitoring device, a plurality of tag reads in response to a plurality of interactions between a tag and the monitoring device
([0046] [0056] A radio frequency identification system reader in one embodiment is provided employing an antenna array.); and
determining, by the monitoring device, a plurality of valid tag reads based on the model and plurality of tag reads
([0052] The iterating procedure with multiple read points may include combining the RFID tag information derived from a plurality of iterations to form a probability distribution of the location of the tag, and applying an algorithm to estimate and mitigate the effects of the multipath in the direction of arrival of the signal from the source to each antenna element.).

Claim 17. Sadr teaches the non-transitory computer-readable device of claim 14, wherein the monitoring device comprises a first pedestal including a first plurality of antennae and a second pedestal including a second plurality of antennae, and detecting the plurality of tag reads, comprises: synchronizing the first plurality of antennae of the first pedestal and the second plurality of antennae of the second pedestal to create a field; and detecting a first tag read of the plurality of tag reads within the field
([0068] Referring now to FIG. 12, the antennas of a multiport exciter are shown configured as a distributed array of phase synchronized readers at read points 20-1, 20-2 and 20-3 and a single exciter 20-5.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadr in view of Greenwood (US 20170147722 A1).
Claim 2. Sadr teaches the method of claim 1, and further discloses wherein the evolutionary algorithm is a genetic algorithm ([0036]), and generating the model comprises:
determining a first plurality of models for distinguishing the valid read from the stray read ([0127]);
determining fitness information indicating an efficacy of the first plurality of models ([0126]) 
determining a second plurality of models based upon the fitness information and a threshold ([0126] e.g. pruning); but does not specifically disclose determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models.
However, Greenwood teaches the process of determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models 
([0024] Typically the method includes, modifying the model units at least one of: [0025] a) iteratively over a number of generations; [0026] b) by at least one of inheritance, mutation, selection, and crossover; [0199]-[0204] e) generate a candidate combination of model units based on the model units and model parameters, the candidate combination of model units representing a candidate collective model that models the system behaviour.
[0904] The literature describes multiple ways of using Fitness to influence the likelihood of a chromosome mating and passing on genes. The most common is the Roulette method, whereby the Fitness across a generation is summed and pairs of chromosomes are chosen randomly based on Fitness.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models as taught by Greenwood within the system of Sadr for the purpose of improving response of valid data based on a collection of signals.
Claim 10. Sadr teaches the system of claim 9, wherein to generate the model, the at least one processor is configured by the instructions to:
determine a first plurality of models for distinguishing the valid read from the stray read([0127]);
determine fitness information indicating an efficacy of the first plurality of models([0126]) ;
determine a second plurality of models based upon the fitness information and a threshold ([0126] e.g. pruning); but does not specifically disclose determine a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
select the model from the third plurality of models.
However, Greenwood teaches the process of determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models 
([0024] Typically the method includes, modifying the model units at least one of: [0025] a) iteratively over a number of generations; [0026] b) by at least one of inheritance, mutation, selection, and crossover; [0199]-[0204] e) generate a candidate combination of model units based on the model units and model parameters, the candidate combination of model units representing a candidate collective model that models the system behaviour.
[0904] The literature describes multiple ways of using Fitness to influence the likelihood of a chromosome mating and passing on genes. The most common is the Roulette method, whereby the Fitness across a generation is summed and pairs of chromosomes are chosen randomly based on Fitness.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models as taught by Greenwood within the system of Sadr for the purpose of improving response of valid data based on a collection of signals.

Claim 15. Sadr teaches the non-transitory computer-readable device of claim 14, wherein the evolutionary algorithm is a genetic algorithm ([0036]), and generating the model comprises:
determining a first plurality of models for distinguishing the valid tag read from the stray read ([0127]);
determining fitness information indicating an efficacy of the first plurality of models ([0126]);
determining a second plurality of models based upon the fitness information and a threshold ([0126] e.g. pruning); but does not specifically disclose 
determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models.
However, Greenwood teaches the process of determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models 
([0024] Typically the method includes, modifying the model units at least one of: [0025] a) iteratively over a number of generations; [0026] b) by at least one of inheritance, mutation, selection, and crossover; [0199]-[0204] e) generate a candidate combination of model units based on the model units and model parameters, the candidate combination of model units representing a candidate collective model that models the system behaviour.
[0904] The literature describes multiple ways of using Fitness to influence the likelihood of a chromosome mating and passing on genes. The most common is the Roulette method, whereby the Fitness across a generation is summed and pairs of chromosomes are chosen randomly based on Fitness.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining a third plurality of models by mating amongst the second plurality of models and applying mutations to offspring of the mating; and
selecting the model from the third plurality of models as taught by Greenwood within the system of Sadr for the purpose of improving response of valid data based on a collection of signals.

Claim 16. Sadr and Greenwood teach the non-transitory computer-readable device of claim 15, wherein selecting the model from the third plurality of models comprises determining that the third plurality of models have converged
([0334] At step 115 a fitness value is calculated based at least in part on the at least one solution trajectory. The fitness value will typically be determined based on how closely the solution trajectory tracks, follows or converges with the actual system behaviour and could be based on a textured fitness, as will be described in more detail below. [0335] A second, alternative implementation is where the system behaviour is made in part to track, follow or converge with the solution trajectory,).

Claim(s) 4-6, 12, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadr in view of Fischer (US 20180137316 A1).
Claim 4. Sadr teaches the method of claim 1, and further discloses wherein the monitoring device is a tag reader system in an electronic article surveillance system ([0037]) but does not specifically disclose determining that the plurality of valid tag reads corresponds to unauthorized movement of the tag outside of a geographic area; and triggering an alarm notification based at least in part on the authorized movement.
However, Fischer teaches the process of is a tag reader system in an electronic article surveillance system determining that the plurality of valid tag reads corresponds to unauthorized movement of the tag outside of a geographic area; and triggering an alarm notification based at least in part on the authorized movement
([0006] “Asset tracking” is well known in the art for use in anti-theft and inventory tracking of items, using radio frequency identification (RFID) of various technologies and detectors, often at the portal of the asset's location, such as dock door readers in warehouses or the doors of retail establishments.
[0046] Another object of the present invention is an application that lets a user set a geographic boundary for a tag, and keep that tag on a watch list, such that if that tag is found by a mobile device in a location that is either inside or outside of the geographic boundary, an alarm is tripped and, or, an alert is sent.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an electronic article surveillance system determining that the plurality of valid tag reads corresponds to unauthorized movement of the tag outside of a geographic area; and triggering an alarm notification based at least in part on the authorized movement as taught by Fischer within the system of Sadr for the purpose of enhancing the system to track and alert tags that are outside a predefined boundary.

Claim 5. Sadr teaches the method of claim 1, wherein the monitoring device is a tag scanner in an inventory management system, but does not specifically disclose determining that the plurality of valid tag reads correspond to a relocation of the tag to a geographic area; and triggering a location notification identifying the geographic area.
However, Fischer teaches the process of determining that the plurality of valid tag reads correspond to a relocation of the tag to a geographic area; and triggering a location notification identifying the geographic area
([0006][0046] Another object of the present invention is an application that lets a user set a geographic boundary for a tag, and keep that tag on a watch list, such that if that tag is found by a mobile device in a location that is either inside or outside of the geographic boundary, an alarm is tripped and, or, an alert is sent. [0145] To prevent excessive messaging from the mobile device regarding the same tag within the same geographic location, the first time a tag ID is reported to the server with a location the server transmits a message to the reporting mobile device which prevents further transmissions into the network of that mobile device saying that it found that tag as long as the tag remains within a specified Cartesian distance based on the location coordinates.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining that the plurality of valid tag reads correspond to a relocation of the tag to a geographic area; and triggering a location notification identifying the geographic area as taught by Fischer within the system of Sadr for the purpose of enhancing the system to track and alert tags that are outside a predefined boundary.


Claim 6. Sadr and Fischer teach the method of claim 5, further comprising updating inventory information to indicate an article associated with the tag is located at a location of the monitoring device based on the location notification
(Fischer [0017] It is also necessary in some cases to find and/or track classes of assets such as guns or munitions. The tracking, reading and data acquisition of ID tags, class tags, or recording tags can be useful in anti-terrorism operations. Once a tag can be found (i.e. located), a tracking and/or recovery capability which continually updates the tag location may be layered upon this fundamental capability as a higher level function in software.).

Claim 12. Sadr teaches the system of claim 8, further comprising the monitoring device but does not specifically disclose  wherein the monitoring device is configured to determine that the plurality of valid tag reads corresponds to unauthorized movement of a tag outside of a geographic area, and triggering an alarm notification based at least in part on the unauthorized movement. 
However, Fischer teaches the process of wherein the monitoring device is configured to determine that the plurality of valid tag reads corresponds to unauthorized movement of a tag outside of a geographic area, and triggering an alarm notification based at least in part on the unauthorized movement
([0006] “Asset tracking” is well known in the art for use in anti-theft and inventory tracking of items, using radio frequency identification (RFID) of various technologies and detectors, often at the portal of the asset's location, such as dock door readers in warehouses or the doors of retail establishments.
[0046] Another object of the present invention is an application that lets a user set a geographic boundary for a tag, and keep that tag on a watch list, such that if that tag is found by a mobile device in a location that is either inside or outside of the geographic boundary, an alarm is tripped and, or, an alert is sent.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the monitoring device is configured to determine that the plurality of valid tag reads corresponds to unauthorized movement of a tag outside of a geographic area, and triggering an alarm notification based at least in part on the unauthorized movement as taught by Fischer within the system of Sadr for the purpose of enhancing the system to track and alert tags that are outside a predefined boundary.

Claim 13. Sadr teaches the system of claim 8, and further discloses the monitoring device, but does not specifically disclose  wherein the monitoring device is configured to determine that the plurality of valid tag reads correspond to a relocation of a tag to a geographic area, and trigger a location notification identifying the geographic area.
However, Fischer teaches the process of wherein the monitoring device is configured to determine that the plurality of valid tag reads correspond to a relocation of a tag to a geographic area, and trigger a location notification identifying the geographic area
([0006] “Asset tracking” is well known in the art for use in anti-theft and inventory tracking of items, using radio frequency identification (RFID) of various technologies and detectors, often at the portal of the asset's location, such as dock door readers in warehouses or the doors of retail establishments.
[0046] Another object of the present invention is an application that lets a user set a geographic boundary for a tag, and keep that tag on a watch list, such that if that tag is found by a mobile device in a location that is either inside or outside of the geographic boundary, an alarm is tripped and, or, an alert is sent.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use wherein the monitoring device is configured to determine that the plurality of valid tag reads correspond to a relocation of a tag to a geographic area, and trigger a location notification identifying the geographic area as taught by Fischer within the system of Sadr for the purpose of enhancing the system to track and alert tags that are outside a predefined boundary.

Claim 18. Sadr teaches the non-transitory computer-readable device of claim 14, and further disclose wherein the monitoring device is a tag reader system in an electronic article surveillance system, but does not specifically disclose determining that the plurality of valid tag reads corresponds to unauthorized movement of the tag outside of a geographic area; and triggering an alarm notification based at least in part on the unauthorized movement.
However, Fischer teaches the process of determining that the plurality of valid tag reads corresponds to unauthorized movement of the tag outside of a geographic area; and triggering an alarm notification based at least in part on the unauthorized movement.
([0006] “Asset tracking” is well known in the art for use in anti-theft and inventory tracking of items, using radio frequency identification (RFID) of various technologies and detectors, often at the portal of the asset's location, such as dock door readers in warehouses or the doors of retail establishments.
[0046] Another object of the present invention is an application that lets a user set a geographic boundary for a tag, and keep that tag on a watch list, such that if that tag is found by a mobile device in a location that is either inside or outside of the geographic boundary, an alarm is tripped and, or, an alert is sent.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining that the plurality of valid tag reads corresponds to unauthorized movement of the tag outside of a geographic area; and triggering an alarm notification based at least in part on the unauthorized movement as taught by Fischer within the system of Sadr for the purpose of enhancing the system to track and alert tags that are outside a predefined boundary.

Claim 19. Sadr teaches the non-transitory computer-readable device of claim 14, and further disclose the process of detecting tags at specific locations but does not specifically disclose determining that the plurality of valid tag reads correspond to a relocation of the tag to a geographic area; and triggering a location notification identifying the geographic area.
However, Fischer teaches the process of determining that the plurality of valid tag reads correspond to a relocation of the tag to a geographic area; and triggering a location notification identifying the geographic area
([0006] “Asset tracking” is well known in the art for use in anti-theft and inventory tracking of items, using radio frequency identification (RFID) of various technologies and detectors, often at the portal of the asset's location, such as dock door readers in warehouses or the doors of retail establishments.
[0046] Another object of the present invention is an application that lets a user set a geographic boundary for a tag, and keep that tag on a watch list, such that if that tag is found by a mobile device in a location that is either inside or outside of the geographic boundary, an alarm is tripped and, or, an alert is sent.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining that the plurality of valid tag reads correspond to a relocation of the tag to a geographic area; and triggering a location notification identifying the geographic area as taught by Fischer within the system of Sadr for the purpose of enhancing the system to track and alert tags that are outside a predefined boundary.

Claim 20. Sadr and Fischer teach the non-transitory computer-readable device of 19, wherein the operations further comprise updating inventory information to indicate an article associated with the tag is located at a location of the monitoring device based on the location notification
(Fischer [0017] It is also necessary in some cases to find and/or track classes of assets such as guns or munitions. The tracking, reading and data acquisition of ID tags, class tags, or recording tags can be useful in anti-terrorism operations. Once a tag can be found (i.e. located), a tracking and/or recovery capability which continually updates the tag location may be layered upon this fundamental capability as a higher level function in software.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689